Exhibit 99.1 CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS OF SILVERCREST MINES INC. FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING CONDENSED CONSOLIDATED INTERIM FINANCIAL REPORTING The accompanying condensed consolidated interim financial statements of SilverCrest Mines Inc. (“the Company”) have been prepared by management in accordance with International Financial Reporting Standards (“IFRS”). Management acknowledges responsibility for the preparation and presentation of the condensed consolidated interim financial statements, including responsibility for significant accounting estimates and the choice of accounting principles and methods that are appropriate to the Company‘s circumstances. Management is responsible for establishing internal controls over financial reporting for the Company. Management has designed and implemented internal controls over financial reporting that provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with IFRS. The Audit Committee of the Board of Directors meets periodically with Management to review results of the condensed consolidated interim financial statements and related financial reporting matters prior to submitting the condensed consolidated interim financial statements to the Board of Directors for approval. The Audit Committee is appointed by the Board of Directors and all of its members are independent directors. The condensed consolidated interim financial statements have been approved by the Board of Directors on the recommendation of the Audit Committee. 1 SILVERCREST MINES INC. Table of Contents Page Condensed Consolidated Statements of Financial Position 3 Condensed Consolidated Interim Statements of Operations and Comprehensive Earnings 4 Condensed Consolidated Interim Statements of Cash Flows 5 Condensed Consolidated Interim Statements of Changes in Shareholders’ Equity
